Citation Nr: 0631780	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1943 to May 1946 and again from February 1952 to 
February 1956. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, granted service 
connection with a noncompensable rating for bilateral 
hearing loss. The veteran had a hearing before the Board in 
April 2006 and the transcript is of record.

The case was brought before the Board in September 2005 and 
again in April 2006, at which time the claim was remanded to 
allow the Agency of Original Jurisdiction (AOJ) to further 
assist the veteran in the development of his claim, to 
include affording him a VA examination. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues 
on appeal. 

In the September 2006 brief, the veteran's representative 
raised the issue of entitlement to an extraschedular 
disability rating pursuant to 38 C.F.R. § 3.321(b) for the 
veteran's hearing loss disorder.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board will include consideration of this issue.


FINDINGS OF FACT

1. The veteran has hearing loss in both ears with a Numeric 
Designation of II as per Table VI of the VA schedule of 
ratings.

2.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence). The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim. The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The veteran alleges that his hearing has gotten 
progressively worse through the years to the point where, 
currently, he requires hearing aids, but cannot afford to 
purchase them on his own. 

The evaluation assigned for a service-connected disability 
is established by comparing the manifestations shown with 
the criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests 
in the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation. 
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

Here, the veteran underwent two VA examinations, one in 
October 2003, and again in May 2006. The veteran also 
underwent a March 2006 private audiological examination, 
which is currently of record. The March 2006 private 
examination, regrettably, does not meet regulatory 
specifications and, therefore, may not be considered. 

Specifically, the March 2006 private examination, in testing 
the veteran's speech recognizability, used the W-22 word 
list from the Central Institute for the Deaf (CID). In 
contrast, 38 C.F.R. § 4.85 specifically requires 
examinations used for VA purposes to have a controlled 
speech discrimination test using the Maryland CNC word list 
and audiometry test. The word list requirement in the 
regulation is very specific and differs from other word 
lists used to test hearing impairment, to include the CID W-
22 list. 

Additionally, the March 2006 audiogram results are in chart 
form, rather than numerical lists. The Board is prohibited 
from interpreting audiogram charts and, therefore, in the 
absence of numerical data is unable to consider the results 
of the March 2006 private examination. See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).

The Board concludes, however, that the October 2003 and May 
2006 VA examinations, which do comply with regulatory 
specifications, are adequate to measure the current severity 
of the veteran's condition. This is explained more 
thoroughly below.

In October 2003, the veteran underwent his initial VA 
audiologic examination. The results of clinical testing are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
50
50
LEFT
25
25
40
65
70

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 86 percent in the right ear and 88 
percent in the left ear. The average of the puretones 
between 1000-4000 Hz was 45 for the right ear and 50 for the 
left. Using Table VI in 38 C.F.R. § 4.85, the veteran 
received a numeric designation of II for each ear. The point 
where each II intersected on Table VII then revealed the 
disability level for the veteran's hearing loss, which in 
this case did not reach a compensable level. The Board notes 
that it also considered the alternative rating scheme for 
exceptional patterns of hearing impairment and found it 
inapplicable here. See 38 C.F.R. § 4.86(b).


Most recently, the veteran again underwent a VA examination 
in May 2006, revealing clinical testing results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
55
55
LEFT
30
30
50
65
75

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 88 percent in the right ear and 88 
percent in the left ear. The average of the puretones 
between 1000-4000 Hz was 48 for the right ear and 55 for the 
left. Using Table VI in 38 C.F.R. § 4.85, the veteran 
received numeric designations of II for each ear, which 
corresponds to a noncompensable disability rating under 
Table VII. 

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to 
the results of specified audiometric studies.  Here, 
although the veteran's hearing loss did slightly worsen from 
2003 to 2006, the probative medical evidence does not show 
the veteran's hearing loss has ever reached a compensable 
level at any point since service connection was granted. 
Staged ratings, therefore, are inapplicable here. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Considering the 
results of the VA examinations, entitlement to a compensable 
rating is denied.

Extraschedular Considerations

As noted in the Introduction, in the April 2006 brief, the 
veteran's representative raised the issue of entitlement to 
extraschedular disability ratings pursuant to 38 C.F.R. 
§ 3.321(b). In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
hearing loss disorder, and the relevant regulation regarding 
extraschedular ratings was included in the SOC.  Here, the 
RO found the veteran's condition "...does not present an 
exceptional disability picture which warrants an extra-
schedular evaluation." For reasons expressed below, the 
Board agrees.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral 
is not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The veteran and his wife testified that his hearing loss 
routinely results in misunderstood words and the inability 
to hear anything but noise in crowded places. Specifically, 
the veteran's wife testified that he routinely misinterprets 
what people say because he struggles to hear full sentences. 
The veteran testified that the problem worsens in crowded 
places where he only hears mere noise rather than any 
recognizable words. Doctors have recommended hearing aids 
for his condition, but he testified he cannot afford them. 
Without the hearing aids, the veteran testified that his 
hearing loss affects every aspect of his daily life.

The veteran's testimony has been considered. The veteran, 
however, does not have an "exceptional or unusual" 
disability. As fully detailed above, higher disability 
ratings are available for hearing loss where specific 
objective criteria are met.  The veteran does not meet the 
schedular criteria for a higher disability rating.  It does 
not appear that the veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  The veteran has not required 
any periods of hospitalization.  His symptoms consist of 
decreased hearing acuity, which includes difficulty 
understanding speech, and such impairment is contemplated in 
the disability rating that has been assigned.  In other 
words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  

There is also no evidence in the claims file to suggest 
marked interference with employment as a result of this 
condition that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  Although the 
veteran is currently retired, he does not allege that his 
hearing loss caused him to retire or forced him out of any 
past job. Indeed, the veteran testified that his hearing is 
good in quiet settings, such as his bedroom or living room. 
Accordingly, he is employable for any type of work that does 
not involve crowded areas or otherwise noisy settings. 

In short, there is no competent evidence of record which 
indicates that the veteran's disability has cause marked 
interference with employment beyond that which is 
contemplated under the schedular criteria.  Thus, there is 
no basis for consideration of an extraschedular evaluation. 
See 38 C.F.R. § 3.321(b)(1); see also Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2003, March 2006 and May 2006.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 2006 letters 
told him to provide any relevant evidence in his possession 
as well as advised the veteran on how disability ratings and 
effective dates are determined.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file to the extent available. 
Private medical records identified by the veteran have been 
obtained, to the extent possible. The veteran has at no time 
referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
May 2006.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's hearing loss since he was last examined. The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim, as indicated 
above.  


ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss, to include entitlement to an 
extraschedular rating, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


